DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement filed December 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of NPL’s 1 and 2 are not provided.

	Specification

The disclosure is objected to because of the following informalities: “API” (specification, e.g., paragraph 003, line 2) and “LRPD” (specification, e.g., paragraph 0046, line 2) are not defined; “ann” (specification, e.g., paragraph 0046, line 7) is not understood.
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate “arm” (specification, paragraph 0046, line 4), “anus” (specification, paragraph 0047, line 9), and “bottom” (specification, paragraph 0047, line 9); reference characters "60" have been used to designate a “bottom” (specification, paragraph 0046, line 7) and a “floor” (specification, paragraph 0046, line 16); reference characters "100" have been used to designate a “mass-based leak detection test” (specification, paragraph 0046, line 2), a “(LRPD)” (specification, paragraph 0046, line 2) and a “UT and AE measurement system” (specification, paragraph 0046, line 10).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" (specification, paragraph 0047, line 9) and "60" (specification, paragraph 0046, line 7) have both been used to designate a “bottom”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30” (Fig. 1).
Lead lines are missing from the drawings (Figs. 1-4) to associate the reference numbers to the elements in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claim 1 are objected to because of the following informalities:
- claim 1, after “tank” (line 5, second instance), should insert – floor --; “at one or more place” (line 6) is redundant and should be deleted; “at least one region” (lines 6-7) should be – the at least one location --; “a selected time period” (line 16) should be – the selected time period --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the steps in the claim are presumed to have relationships with each other in order to support the method for determining an integrity of a storage tank including a tank floor. However, the relationship(s) between step (c) and steps (a), (b), and (d), step (d) and step(s) (a), (b), and (c) are not [clearly] recited.

Note regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of, e.g., “determining that the tank is not leaking … ” (Mental Processes), “conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within a selected time period” (Mental Processes).
Under prong 2, step 2A, claim 1 recites a practical application of “performing a leak-detection test”. Claim 1 recites “determining that the tank is not leaking from the results of the leak detection test”. Claim 1 further recites “estimating a thickness of the tank floor in at least one location of the tank at one or more places … wherein in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor”. Thus, the abstract idea is integrated into a practical application. Accordingly, claim 1 is patent eligible under 35 USC 101.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,228,932 (to Maresca et al.) in view of Simmonds et al. (US 6,253,615). Maresca et al. (‘932) claims:
1. A method for determining the integrity of a storage tank (claim 1) including a tank floor (claim 1, line 4), comprising the steps of:
(a)    performing a leak-detection test (claim 1, line 3);
(b)    determining that the tank is not leaking from the results of the leak detection test (claim 1, lines 1, 3);
(c)    estimating a thickness of the tank floor in at least one location of the tank at one or more places (claim 1, lines 4-5), wherein the thickness of the tank floor over at least one region of the tank is measured in-tank and used to estimate the corrosion rate and the thickness of the tank floor as a function of the selected time period to determine if a minimum floor thickness  can be maintained during said period (claim 2),
(d)    conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within the selected time period (claim 1, lines 6-10).
While Maresca et al. (‘932) does not claim in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor, this limitation would have been obvious in view of Simmonds et al.. Simmonds et al. discloses in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor (column 2, lines 50-51).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,281,387 (to Maresca et al.) in view of Simmonds et al. (US 6,253,615) and Carnal et al. (US 2006/0101920). Maresca et al. (‘387) claims:
1. A method for determining the integrity of a storage tank (claim 1) including a tank floor (claim 1, line 4), comprising the steps of:
(a)    performing a leak-detection test (claim 1, line 3);
(b)    determining that the tank is not leaking from the results of the leak detection test (claim 1, lines 1, 3);
(c)    estimating a thickness of the tank floor in at least one location of the tank at one or more places (claim 1, lines 4-5), and wherein in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor (claim 1, lines 5-6); and
(d)    conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within the selected time period (claim 1, lines 7-11).
While Maresca et al. (‘387) does not claim a thickness of the tank floor over at least one region of the tank is measured in-tank and used to estimate a corrosion rate and the thickness of the tank floor, as a function of a selected time period to determine if a minimum floor thickness can be maintained during said period, these limitations would have been obvious in view of Simmonds et al. and Carnal et al..
Simmonds et al. discloses a thickness of the tank floor over at least one region of the tank is measured in-tank (Abstract, lines 23-24) and used to estimate a corrosion rate and the thickness of the tank floor (column 2, lines 48-49, 56-57), while Carnal et al. discloses estimating the corrosion rate and the thickness of the tank floor (paragraph 0080, lines 3-14)  as a function of a selected time period (period prior to failure of tank, paragraph 0015, lines 6-8) to determine if a minimum floor thickness (predictive indication of corrosion occurring to the tank wall, paragraph 0080, lines 5-6) can be maintained during said period (paragraph 0080, lines 3-14).
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 9,766,175 (to Maresca et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Maresca et al. (‘175) anticipates the claims:
1. A method for determining the integrity of a storage tank including a tank floor (claim 1), comprising the steps of:
(a)    performing a leak-detection test (claim 7/6/5/4/1; claim 8/5/4/1);
(b)    determining that the tank is not leaking from the results of the leak detection test (claim 7/6/5/4/1; claim 8/5/4/1);
(c)    estimating the thickness of the tank floor in at least one location of the tank at one or more places, wherein the thickness of the tank floor over at least one region of the tank is measured in-tank and used to estimate the corrosion rate and the thickness of the tank floor as a function of the selected time period (claim 1, lines 12-21) to determine if a minimum floor thickness can be maintained during said period (claim 4), 
and wherein in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor (claim 1, lines 4-11); and
(d)    conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within a selected time period (claim 4).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,495,564 (to Maresca et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Maresca et al. (‘564) anticipates the claims:
1. A method for determining the integrity of a storage tank (claim 1) including a tank floor (claim 1, line 5), comprising the steps of:
(a)    performing a leak-detection test (claim 6/4/3/1; claim 7/5/4/3/1);
(b)    determining that the tank is not leaking from the results of the leak detection test (claim 6/4/3/1; claim 7/5/4/3/1);
(c)    estimating the thickness of the tank floor in at least one location of the tank at one or more places, wherein the thickness of the tank floor over at least one region of the tank is measured in-tank and used to estimate the corrosion rate and the thickness of the tank floor as a function of the selected time period (claim 1, lines 11-19) to determine if a minimum floor thickness can be maintained during said period (claim 3), 
and wherein in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor (claim 1, lines 4-9); and
(d)    conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within a selected time period (claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simmonds et al. (US 6,253,615) in view of Wolford et al. (US 2007/0113623) and Carnal et al. (US 2006/0101920).

Regarding claim 1, Simmonds et al. discloses a method for determining the integrity of a storage tank including a tank floor (Abstract, lines 1-5), comprising the steps of:
estimating a thickness of the tank floor in at least one location of the tank at one or more places (Abstract, lines 23-24), wherein the thickness of the tank floor over at least one region of the tank is measured in-tank (Abstract, lines 23-24) and used to estimate the corrosion rate and the thickness of the tank floor (column 2, lines 48-49, 56-57),
wherein in-tank floor thickness estimates are made using an ultrasonic thickness (UT) measurement sensor (column 2, lines 50-51).

However, Simmonds et al. does not disclose 
performing a leak-detection test;
determining that the tank is not leaking from the results of the leak detection test.

Wolford et al. discloses
performing a leak-detection test (Abstract, lines 7-9);
determining that the tank is not leaking from the results of the leak detection test (leak detection system, Abstract, lines 7-9, implies detecting tank leaking/not leaking).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Simmonds et al. with a leak-detection test as disclosed by Wolford et al. for the purpose of determining that the tank integrity (tank not leaking).

Simmonds et al. further does not disclose
estimate the corrosion rate and the thickness of the tank floor as a function of the selected time period to determine if a minimum floor thickness can be maintained during said period,
conducting a risk assessment using statistical data of tank failures including data related to tank corrosion conditions, thereby assessing the probability of structural failure or leaking of the tank within a selected time period.

Carnal et al. discloses
estimate the corrosion rate and the thickness of the tank floor (paragraph 0080, lines 3-14) as a function of the selected time period (period prior to failure of tank, paragraph 0015, lines 6-8) to determine if a minimum floor thickness (predictive indication of corrosion occurring to the tank wall, paragraph 0080, lines 5-6) can be maintained during said period (paragraph 0080, lines 3-14), 
conducting a risk assessment using statistical data of tank failures (paragraph 0129, lines 3-6) including data related to tank corrosion conditions (paragraph 0080), thereby assessing the probability of structural failure or leaking of the tank (paragraph 0080, lines 3-14) within a selected time period (paragraph 0015, lines 6-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Simmonds et al. with estimate the corrosion rate and the thickness of the tank floor as disclosed by Carnal et al. for the purpose of assessing the probability of structural failure or leaking of the tank.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maresca.et al. (US 20180188153; S/N 15/678,023), now abandoned, is a parent of the instant application.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
September 5, 2022